THIS INSTRUMENT PREPARED BY
AND SHOULD BE RETURNED TO:
Jack B. Owen, Jr., P.A.
4500 PGA Blvd., Ste. 304-B
Palm Beach Gardens, FL 33418
File No.:  S09-909


MORTGAGE AND SECURITY AGREEMENT
 
THIS MORTGAGE is made December 11, 2009, between City National Bank of Florida,
a Florida banking corporation; f/k/a City National Bank of Miami, of Florida
banking corporation as Trustee under its Land Trust #5003471 dated January 1,
1979 and FLORIDA GAMING CENTERS, INC., a Florida corporation, herein
collectively referred to as “Mortgagor,” whose address is 3500 NW 37th Avenue,
Miami, FL 33142, and Nurmi Properties, LLC, a Delaware Corporation as to an
undivided 90% interest whose address is P. O. Box 247, Tuscumbia, AL 35674 and
Robinette Investments, LLC, a Florida limited liability company as to an
undivided 10% interest, herein collectively referred to as “Mortgagee,” whose
address is 4500 PGA Blvd., Ste. 304-B, Palm Beach Gardens, FL 33418.  The terms
Mortgagor and Mortgagee shall denote the singular and/or plural wherever the
context so requires or admits.
 
WHEREAS, Mortgagor is justly indebted to Mortgagee, having executed and
delivered to Mortgagee its Note (“Note”) bearing even date herewith, wherein
Mortgagor promises to pay to Mortgagee the principal sum of FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS (U.S. $500,000), in lawful money of the United
States of America, with interest thereon at the rate and times, in the manner
and according to the terms and conditions specified in the Note, all of which
are incorporated herein by reference.
 
WITNESSETH:
 
That for good and valuable considerations, and also in consideration of the
aggregate sum named in the promissory note (the “Note”) hereinafter described
the Mortgagor does hereby grant, bargain, sell, alien, remise, release, convey,
confirm and mortgage unto the Mortgagee all that certain piece of property and
tract of land of which the said Mortgagor is now seized and possessed and in
actual possession, situate in the County of Miami-Dade and State of Florida,
described as follows:
 
SEE EXHIBIT “A” ATTACHED HERETO


TOGETHER with all structures and improvements now and hereafter erected on the
property and the fixtures now or hereafter attached thereto, and all rents,
issued, proceeds, and profits accruing and to accrue from said property,
including replacements and additions thereto; and all easements, rights,
appurtenances, rents, royalties, mineral, oil, and gas rights and profits,
water, water rights, and water stock; also all gas, steam, electric, water and
other heating, cooking, refrigerating, lighting, plumbing, ventilating,
irrigating, and power systems, machines, appliances, fixtures, and
appurtenances, which now or may hereafter pertain to or be used with, in or on
said property, even though they may be detached or detachable (the above
described land together with all structures and improvements located thereon and
all fixtures attached thereto, as well as all of the above described tangible
and intangible personal property and rights are sometimes hereinafter referred
to as the “Mortgaged Property.); all of the foregoing shall be deemed to be and
remain a part of the property covered by this Mortgage;
 
TO SECURE to Mortgagee (a) the repayment of the indebtedness evidenced by the
Note, with interest thereon, which Note is due and payable in full on or before
December 11, 2010, the payment of all other sums, with interest thereon,
advanced in accordance herewith to protect the security of this Mortgage, and
the performance of the covenants and agreements of Mortgagor herein contained
and contained in each of the Loan Documents, and (b) the repayment of any future
advances, with interest thereon, made to Mortgagor by Mortgagee pursuant to
Paragraph 19 hereof (“Future Advances”).

 
 

--------------------------------------------------------------------------------

 
 
TO HAVE AND TO HOLD the same, together with the tenements, hereditaments and
appurtenances, unto the Mortgagee, in fee simple.
 
IT IS AGREED that if any of the Mortgaged Property is of a nature so that a
security interest therein can be perfected under the Uniform Commercial Code,
this instrument shall constitute a Security Agreement and Mortgagor agrees to
join with the Mortgagee in the execution of any financing statements and to
execute any other instruments that may be required for the perfection or renewal
of such security interest under the Uniform Commercial Code.
 
PROVIDED, ALWAYS, that if the Mortgagor shall pay unto the Mortgagee the sums of
money set forth in the Note in accordance with the terms thereof, and shall
perform, comply with and abide by each and every of the agreements,
stipulations, conditions and covenants thereof, and of this Mortgage, then
Mortgagee shall cause this Mortgage to be satisfied.
 
Mortgagor covenants that Mortgagor is lawfully seized of the estate hereby
conveyed and has the right to mortgage, grant, and convey the Mortgaged
Property, that the Mortgaged Property is unencumbered and that Mortgagor will
warrant and defend generally the title to the Mortgaged Property against all
claims and demands, subject to any declarations, easements, or restrictions
listed in a schedule of exceptions to coverage in any title insurance policy
insuring Mortgagee’s interest in the Mortgaged Property.
 
1.            PAYMENT OF PRINCIPAL AND INTEREST. Mortgagor shall promptly pay
when due the principal of and interest on the indebtedness evidenced by the
Note, late charges as provided in the Note and the principal of and interest on
any Future Advances secured by this Mortgage.
 
2.            INSURANCE.
 
(a)           Mortgagor shall keep the Mortgaged Property continuously insured,
to the extent of its full insurable replacement value, against loss or damage
(including rent loss) by fire, with extended coverage and coverage against loss
or damage by vandalism, malicious mischief, sprinkler leakage, lightening, hail,
explosion, riot, riot attending a strike, civil commotion, aircraft, smoke, and,
if available, against flood and against other hazards as Mortgagee may require
from time to time. Mortgagor shall also maintain comprehensive general public
liability and property damage insurance with contractual liability endorsement
and workmen’s compensation insurance, and in such total amounts as Mortgagee may
require from time to time.
 
(b)           During the course of any construction or repair to the Mortgaged
Property, Mortgagor shall acquire and maintain builders completed value risk
insurance against all risks of physical loss, including collapse and transit
coverage, during construction of such improvements, with deductibles not to
exceed $10,000.00 in non-reporting form, covering the total value of work
performed and equipment, supplies and materials furnished. Such policy of
insurance should contain the “permission to occupy upon completion of work or
occupancy” endorsement.
 
(c)           All policies, including policies for any amounts carried in excess
of the required minimum and policies not specifically required by Mortgagee,
shall be in form satisfactory to Mortgagee, shall be issued by companies
satisfactory to Mortgagee, shall be maintained in full force and effect, shall
be assigned and delivered to Mortgagee, with premiums prepaid, as collateral
security for payment of the indebtedness secured hereby, shall be endorsed with
a standard Mortgagee clause in favor of Mortgagee, not subject to contribution,
and shall provide for at least thirty (30) days notice of cancellation to
Mortgagee.

 
2

--------------------------------------------------------------------------------

 
 
(d)           If the insurance, or any part thereof, shall expire, or be
canceled, or become void or voidable by reason of Mortgagor’s breach of any
condition thereof, or if Mortgagee determines that such coverage is
unsatisfactory by reason of the failure or impairment of the capital of any
company in which the insurance may then be carried, or if for any reasons
whatever the insurance shall be unsatisfactory to Mortgagee, Mortgagor shall
place new insurance on the Mortgaged Property satisfactory to Mortgagee. All
renewal policies, with premiums paid, shall be delivered to Mortgagee at least
thirty (30) days before expiration of the old policies.
 
(e)           In the event of loss, Mortgagor will continue to promptly and
completely perform all of its obligations arising under the Note and this
Mortgage (including the payment of monies under the Note) and Mortgagor will
give immediate notice thereof to Mortgagee, and Mortgagee may make proof of loss
if not made promptly by Mortgagor, provided however, that any adjustment of a
proof of loss shall require the prior written consent of Mortgagee. Each
insurance company concerned is hereby authorized and directed to make payment
under such insurance, including return of unearned premiums, directly to
Mortgagee instead of to Mortgagor and Mortgagee jointly, and Mortgagor appoints
Mortgagee, irrevocably, as Mortgagor’s attorney-in-fact to endorse any draft
therefore. Mortgagee shall have the right to retain and apply the proceeds of
any such insurance, at its election, to reduction of the indebtedness secured
hereby after payment of all of Mortgagee’s fees, costs, and expenses incurred in
connection with the recovery of such insurance proceeds (including without
limitation the fees and expenses of its counsel), or Mortgagee may at its sole
discretion, apply all or any portion of the proceeds of any such insurance in or
to restoration or repair of the property damaged after payment of the
aforedescribed fees, costs, and expenses of Mortgagee, upon such terms as
Mortgagee may specify. If Mortgagee elects to use any insurance proceeds to
reduce the indebtedness as aforesaid, Mortgagee may apply such proceeds in the
order and in the amounts that Mortgagee, in its sole discretion, may elect, to
the payment of principal (whether or not then due and payable) or interest on
any sums secured by this Mortgage. Mortgagee’s application of insurance proceeds
to reduction of the indebtedness secured by this Mortgage shall not excuse or
modify Mortgagor’s obligation to continue to pay the installments of interest
and/or principal required under the Note unless the amount of such insurance
proceeds received by Mortgagee is sufficient to repay in full all interest,
principal, and all other sums required to be paid to Mortgagee under the Note or
this Mortgage. Such policies of insurance and all renewals thereof are hereby
unconditionally assigned to Mortgagee as additional security for payment of the
indebtedness hereby secured and Mortgagor hereby agrees that after default
hereunder any values available thereunder upon cancellation or termination of
any of said policies or renewals, whether in the form of return of premiums or
otherwise, shall be payable to Mortgagee as assignee thereon. If Mortgagee
becomes the owner of the Mortgaged Property or any part thereof by foreclosure
or otherwise, such policies, including all right, title, and interest of
Mortgagor thereunder, shall become the absolute property of Mortgagee.
 
3.           TAXES AND OTHER CHARGES. Mortgagor shall pay at least thirty (30)
days before they are delinquent and before interest or penalties are due
thereon, without any deduction or abatement, all taxes, assessments, water and
sewer rents, levies, encumbrances and all other charges or claims of every
nature and kind which may be assessed, levied, imposed, suffered, placed or
filed at any time against Mortgagor, the Mortgaged Property, or any part thereof
or against the interest of Mortgagee therein, or which by any present or future
law may have priority over the indebtedness secured hereby either in lien or in
distribution out of the proceeds of any judicial sale; and Mortgagor shall
produce to Mortgagee, not later than such dates, official receipts for the
payment thereof provided however the 2009 and 2010 real property taxes do not
have to be paid until December 11, 2010.
 
3

--------------------------------------------------------------------------------


 
4.            NO ESCROW FOR TAXES AND INSURANCE. Unless otherwise provided in a
separate agreement, Mortgagor will not be required to pay to Mortgagee funds for
taxes and insurance in escrow.
 
5.            APPLICATION OF PAYMENTS. All payments received by Mortgagee under
the Note and Paragraph 1 hereof shall be applied by Mortgagee as follows: (i)
first to any amounts due Mortgagee other than principal and interest (such as
administrative charges or attorneys’ fees); (ii) second to interest on any sums
secured by this Mortgage; and (iii) third to the outstanding principal due under
the Note.
 
6.            PRESERVATION AND MAINTENANCE OF PROPERTY; LEASEHOLDS;
CONDOMINIUMS; PLANNED UNIT DEVELOPMENTS. Except as permitted by Mortgagee,
Mortgagor shall keep the Mortgaged Property in good repair and shall not commit
waste or permit impairment or deterioration of the Mortgaged Property, including
but not limited to alteration or demolition of the Mortgaged Property, and shall
comply with the provisions of any lease if this Mortgage is on a leasehold.
Furthermore, abandonment of the Mortgaged Property by the subject Mortgagor
shall constitute a default under the Note and Mortgage. If this Mortgage is on
one or more units in a condominium and/or property within a planned unit
development, Mortgagor shall perform all of Mortgagor’s obligations under the
declaration of covenants creating or governing the condominium or planned unit
development, the by-laws and regulations of the condominium or planned unit
development, and constituent documents. If a condominium or planned unit
development rider is executed by Mortgagor and recorded together with this
Mortgage, the covenants, and agreements of such rider shall be incorporated into
and shall amend and supplement the covenants and agreements of this Mortgage as
if the rider were a part hereof.
 
7.            PROTECTION OF MORTGAGEE’S SECURITY.
 
(a)           If Mortgagor fails to perform the covenants and agreements
contained in this Mortgage (including without limitation the failure to
adequately insure the Mortgaged Property as described in Paragraph 2 hereof), or
if any action or proceeding is commenced which materially affects Mortgagee’s
interest in the Mortgaged Property, including, but not limited to, eminent
domain, insolvency, code enforcement, or arrangements, or proceedings involving
a bankrupt or decedent, then Mortgagee at Mortgagee’s option, upon notice to
Mortgagor, may make such appearances, disburse such sums and take such action as
is necessary to protect Mortgagee’s interest (including without limitation, the
force placing of insurance on all or any portion of the Mortgaged Property,
disbursement of reasonable attorney’s fees and entry upon the Mortgaged Property
to make repairs). If Mortgagee requires mortgage insurance as a condition of
making the loan secured by this Mortgage or during the term of the loan secured
by this Mortgage, such mortgage insurance shall be procured by Mortgagee and
Mortgagor shall pay the premiums required to maintain such insurance in effect
until such time as the requirement for such insurance terminates in accordance
with the Mortgagor’s and Mortgagee’s written agreement or applicable law.
 
(b)           Any amounts disbursed by Mortgagee pursuant to this Paragraph 7,
with interest thereon, shall become additional indebtedness of Mortgagor secured
by this Mortgage. Unless Mortgagor and Mortgagee agree to other terms of
payment, such amounts shall be payable upon notice from Mortgagee to Mortgagor
requesting payment thereof, and shall bear interest from the date of
disbursement at the lesser of twenty-four percent (24%) per annum or the highest
rate permitted by applicable law. Nothing contained in this Paragraph 7 shall
require Mortgagee to incur any expense or take any action hereunder.
 
8.            INSPECTION. Mortgagee may make or cause to be made reasonable
entries upon and inspections of the Mortgaged Property, provided that Mortgagee
shall give Mortgagor notice prior to any such inspection specifying reasonable
cause therefore related to Mortgagee’s interest in the Mortgaged Property.

 
4

--------------------------------------------------------------------------------

 
 
9.            CONDEMNATION.
 
(a)           In the event of any condemnation or taking of all or any part of
the Mortgaged Property by eminent domain, alteration of the grade of any street,
or other injury to or decrease in the value of the Mortgaged Property by any
public or quasi-public authority or corporation, Mortgagor shall continue to
promptly and completely perform all of its obligations arising under the Note
and this Mortgage (including the payment of money under the Note) and all
proceeds (that is, the award or agreed compensation for the damages sustained)
allocable to Mortgagor, after deducting therefrom all costs and expenses of
Mortgagee (regardless of the particular nature thereof and whether incurred with
or without suit) including attorney’s fees incurred by Mortgagee in connection
with the collection of such proceeds, shall be applicable first to payment of
the indebtedness secured hereby. No settlement for the damages sustained shall
be made by Mortgagor without Mortgagee’s prior written approval. Receipt by
Mortgagee of any proceeds less than the full amount of the then outstanding debt
shall not alter or modify Mortgagor’s obligation to continue to pay without
reduction the installments of principal, interest and other charges specified in
the Note and herein. All the proceeds shall be paid directly to Mortgagee and
shall be applied in the order and in the amounts that Mortgagee, in Mortgagee’s
sole discretion, may elect, to the payment of costs, expenses, principal
(whether or not then due and payable), interest or any sums secured by this
Mortgage or toward payment, after the aforesaid deductions for Mortgagee’s costs
and expenses, to Mortgagor, on such terms as Mortgagee may specify, to be used
for the sole purpose of altering, restoring, or rebuilding any part of the
Mortgaged Property which may have been altered, damaged, or destroyed as a
result of the taking, alteration of grade, or other injury to the Mortgaged
Property.
 
(b)           Mortgagee shall have the right to prosecute to final determination
or settlement an appeal or other appropriate proceedings in the name of
Mortgagee or Mortgagor for which Mortgagee is hereby appointed irrevocably as
attorney-in-fact for Mortgagor, which appointment, being for security, is
irrevocable. In that event, the expenses of the proceedings, including
reasonable counsel fees, shall be paid first out of the proceeds, and only the
excess, if any, paid to Mortgagee, shall be credited against the amounts due
under this Mortgage.
 
(c)           Nothing herein shall limit the rights otherwise available to
Mortgagee, at law or in equity, including the right to intervene as a party to
any condemnation proceeding.
 
10.          FORBEARANCE BY MORTGAGEE NOT A WAIVER. Any forbearance by Mortgagee
in exercising any right or remedy hereunder, or otherwise afforded by applicable
law, shall not be a waiver of or preclude the exercise of any such right or
remedy. The procurement of insurance or the payment of taxes or other liens or
charges by Mortgagee shall not be a waiver of Mortgagee’s right to accelerate
the maturity of the indebtedness secured by this Mortgage.
 
11.          REMEDIES CUMULATIVE. All remedies provided in this Mortgage are
distinct and cumulative to any other right or remedy under this Mortgage or
afforded by law or equity, and may be exercised concurrently, independently, or
successively.
 
12.          SUCCESSORS AND ASSIGNS BOUND; JOINT AND SEVERAL LIABILITY;
CAPTIONS. The covenants and agreements herein contained shall bind, and the
rights hereunder shall inure to the respective successors and assigns of
Mortgagee and Mortgagor, subject to the provisions of Paragraph 15 hereof. All
covenants and agreements of Mortgagor shall be joint and several. The captions
and headings of the paragraphs of this Mortgage are for convenience only and are
not to be used to interpret or define the provisions hereof.

 
5

--------------------------------------------------------------------------------

 

13.          NOTICE. All communications required hereunder shall be in writing
and shall be sent by either hand delivery, special delivery service (e.g.
Federal Express) or certified mail, postage prepaid, return receipt requested.
Notice shall be conclusively presumed to have been given three (3) business days
after notice is sent by certified mail, the next business day after notice is
sent by special delivery service, or upon receipt if sent by hand delivery. For
purposes hereof, the address of the parties hereto (until notice of a change
thereof is served as provided in this section) shall be as follows:
 
MORTGAGEE:
Nurmi Properties, LLC, a Delaware limited liability company
 
P. O. Box 247
 
Tuscumbia, AL 35674
     
Robinette Investments, LLC, a Florida limited liability company
 
4500 PGA Blvd., Ste. 304-B
 
Palm Beach Gardens, FL 33418
   
With a copy to:
     
MORTGAGOR:
City National Bank of Florida, a Florida banking corporation
 
Florida Gaming Centers, Inc.
 
3500 NW 37th Avenue
 
Miami, FL 33142



14.          GOVERNING LAW; SEVERABILITY. This Mortgage shall be governed by the
law of the State of Florida. In the event that any provision or clause of this
Mortgage or the Note conflicts with applicable law, such conflict shall not
affect other provisions of this Mortgage or the Note which can be given effect
without the conflicting provision, and to this end the provisions of the
Mortgage and the Note are declared to be severable.
 
15.          NO TRANSFER & PARTIAL RELEASE.
 
(i)           If all or any part of the Mortgaged Property, including an
equitable interest therein, is sold, assigned or transferred by Mortgagor
without Mortgagee’s prior written consent, Mortgagee shall declare all the sums
secured by this Mortgage to be immediately due and payable.
 
(b)           Notwithstanding any other provision of this Mortgage, if Mortgagor
shall encumber or pledge all or part of the Mortgaged Property without
Mortgagee’s prior written consent, Mortgagee may, at its option, declare all the
sums secured by this Mortgage to be immediately due and payable.
 
(c)           Notwithstanding any other provision of this Mortgage, if Mortgagor
is an entity, if any interest in Mortgagor (or any entity that owns or controls
Mortgagor) is issued, sold, transferred, assigned, conveyed, mortgaged, pledged
or otherwise disposed of, whether voluntarily or by operation of law, and
whether with or without consideration, or any agreement for any of the foregoing
is entered into, executed or delivered, Mortgagee may, at its option, declare
all the sums secured by this Mortgage to be immediately due and payable.
 
16.          EVENTS OF DEFAULT. The following shall constitute events of default
(“Event of Default”) hereunder:
 
(a)           Failure of Mortgagor to pay any installment of principal or
interest, or any other sum due under the Note, this Mortgage or the Loan
Documents within ten (10) days after such installment is due under the Note,
this Mortgage or the Loan Documents.

 
6

--------------------------------------------------------------------------------

 
 
(b)           Mortgagor’s nonperformance of or noncompliance with any of the
agreements, conditions, covenants, provisions, or stipulations contained in the
Note or in this Mortgage, or in any Loan Documents.
 
(c)           Any assignment for the benefit of creditors made by Mortgagor.
 
(d)           Appointment of a receiver, liquidator, or trustee of Mortgagor or
of any of the property of Mortgagor, insolvency of Mortgagor or the filing by or
against Mortgagor of any petition or the bankruptcy, reorganization or
arrangement of Mortgagor pursuant to the Federal Bankruptcy Code or any similar
federal or state statute, the institution of any proceeding for the dissolution
or liquidation of Mortgagor or if Mortgagor admits in writing the inability to
pay its debts as they mature, provided, however, that the filing of an
involuntary bankruptcy petition against Mortgagor shall not constitute an Event
of Default if such petition (and the resulting proceeding) is dismissed within
thirty (30) days after the date same was filed.
 
(e)           If any of the events set forth in Subparagraphs (c) or (d) of this
Paragraph 16 shall have happened to any general partner or joint venturer of
Mortgagor if Mortgagor is a partnership or joint venture or to any guarantor of
the Note, if any, or if any such guarantor shall default under its guaranty.
 
(f)           A default by Mortgagor under any note, mortgage, guaranty or any
other instrument of indebtedness or any agreement now or hereafter executed by
Mortgagor in favor of Mortgagee or any affiliate of Mortgagee.
 
(g)           A writ of execution or attachment or any similar process shall be
issued or levied against all or any part of an interest in the Mortgaged
Property, or any judgment shall be entered against Mortgagor or which shall
become a lien on the Mortgaged Property or any portion thereof or any interest
therein, provided, however, that the issuing or levying of a writ of execution
or attachment or any similar process against Mortgagor shall not constitute an
Event of Default if such writ of execution or attachment or similar process (and
the resulting proceeding) is dismissed within thirty (30) days after the date
same was filed.
 
(h)           If any representation, warranty, statement, certificate, schedule
or report delivered or communicated to Mortgagee by or on behalf of Mortgagor in
connection with the loan evidenced by the Note or with respect to the Mortgaged
Property, is false or misleading in any material respect as of the date made.
 
17.          REMEDIES.
 
(a)           Upon the happening of any Event of Default, the entire unpaid
balance of the principal, the accrued interest and all other sums secured by
this Mortgage shall become immediately due and payable, at the option of
Mortgagee, without notice or demand.
 
(b)           When the entire indebtedness shall become due and payable, either
because of maturity or because of the occurrence of any Event of Default, or
otherwise, then forthwith Mortgagee shall be entitled to all remedies allowed at
law and in equity, including, without limitation:

 
7

--------------------------------------------------------------------------------

 

(i)           Foreclosure.  Mortgagee may institute an action to foreclose this
Mortgage, or take such other action at law or in equity for the enforcement of
this Mortgage and the security interest, liens, and encumbrances herein created
as to the Mortgaged Property and realization on the mortgage security or any
other security herein or elsewhere provided for, as the law may allow, and may
proceed therein to final judgment and execution for the entire unpaid balance of
the principal debt, with interest at the rate stipulated in the Note to the date
of default, and thereafter at a “Default Rate” which shall be the lesser of
twenty-four percent (24%) per annum or the highest rate permitted by applicable
law, together with all other sums due by Mortgagor in accordance with the
provisions of the Note and this Mortgage, and all sums which may have been
advanced by Mortgagee for taxes, water or sewer rents, charges or claims,
payments on prior liens, insurance or repairs to the Mortgaged Property, and all
costs of suit at trial and appellate levels.
 
(ii)           Judicial Remedies.  Mortgagee may proceed by suit or suits, at
law or in equity, to enforce the payment of the indebtedness and the performance
and discharge of the obligations in accordance with the terms hereof, of the
Note, and the other Loan Documents, to foreclose the liens and security
interests of this Mortgage as against all or any part of the Mortgaged Property,
and to have all or any part of the Mortgaged Property sold under the judgment or
decree of a court of competent jurisdiction.  This remedy shall be cumulative of
any other nonjudicial remedies available to the Mortgagee with respect to the
Loan Documents.  Proceeding with a request or receiving a judgment for legal or
equitable relief shall not be or be deemed to be an election of remedies or bar
any available nonjudicial remedy of the Mortgagee.
 
(iii)           Possession.  Mortgagee may enter into possession of the
Mortgaged Property, with legal action, or without legal action if Mortgagor has
abandoned the Mortgaged Property and may take and perform any actions or acts
which Mortgagor might take or perform if Mortgagor continued in possession of
the Mortgaged Property; collect therefrom all rentals (which term shall also
include sums payable for use and occupation) and, after deducting all costs of
collection and administration expenses, apply the net rentals to any or all of
the following in such order and amounts as Mortgagee, in Mortgagee’s sole
discretion, may elect: the payment of taxes, water and sewer rents, charges and
claims, insurance premiums, and all other carrying charges, and to the
maintenance, repair, or restoration of the Mortgaged Property, and on account
and in reduction of the principal or interest, or both, hereby secured; in and
for that purpose Mortgagor hereby collaterally assigns to Mortgagee all rentals
due and to become due under any lease or leases or rights to use and occupation
of the Mortgaged Property hereafter created, as well as all rights and remedies
provided in such lease or leases or at law or in equity for the collection of
the rentals. Mortgagee shall be entitled to the appointment of a receiver of all
the rents, issues and profits, as a matter of strict right, regardless of the
value of the Mortgaged Property and the solvency or insolvency of Mortgagor and
other persons liable to pay such indebtedness.
 
(iv)           Uniform Commercial Code.  Mortgagee may pursue any and all
remedies available under the Uniform Commercial Code, Chapter 679, Florida
Statutes; it being hereby agreed that fifteen (15) days notice as to time and
place of any sale shall be reasonable.
 
(v)           Remedies Cumulative.  All rights, remedies, and recourses of
Mortgagee granted in the Note, this Mortgage, the other Loan Documents, or
otherwise available at law or equity  shall be cumulative.
 
(c)          Mortgagee shall have the right, from time to time, to bring an
appropriate action to recover any sums required to be paid by Mortgagor under
the terms of this Mortgage, as they become due, without regard to whether or not
the principal indebtedness or any other sum secured by the Note and this
Mortgage shall be due, and without prejudice to the right of Mortgagee
thereafter to bring an action of mortgage foreclosure, or any other action, for
any default by Mortgagor existing at the time the earlier action was commenced.
 
(d)          Any real estate sold pursuant to this Mortgage or pursuant to any
judicial proceedings under this Mortgage or the Note may be sold in one parcel,
as an entirety, or in such parcels and in such manner or order as Mortgagee, in
its sole discretion, may elect.

 
8

--------------------------------------------------------------------------------

 
 
(e)          Upon, or at any time after the filing of an action to foreclose
this Mortgage, the court in which such action is filed may, at the request of
Mortgagee, appoint a receiver of the Mortgaged Property and Mortgagor
irrevocably consents to such appointment. Such appointment may be made either
before or after sale without regard to the solvency or insolvency of Mortgagor,
or any other person liable for the payment of such indebtedness, at the time of
application for such receiver and without regard to either the then value of the
Mortgaged Property, the adequacy or inadequacy of any remedy available at law,
or whether the Mortgaged Property shall be then occupied as a homestead or not,
and Mortgagee hereunder or any agent of Mortgagee may be appointed as such
receiver. Such receiver shall have the power to perform all of the acts
permitted Mortgagee pursuant to Subparagraph 17(b)(ii) hereof and such other
powers which may be necessary or are customary in such cases for the protection,
possession, control, management, and operation of the Mortgaged Property during
such period.
 
18.          ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER. As additional
security hereunder, and as permitted under Section 697.07, Florida Statutes,
Mortgagor hereby assigns to Mortgagee the rents of the Mortgaged Property. All
rents collected by Mortgagee shall be applied first to payment of the costs of
management of the Mortgaged Property and collection of rents, including, but not
limited to, receiver’s fees, premiums on receiver’s bonds and reasonable
attorney’s fees, and then to the sums secured by this Mortgage. The Mortgagee
shall be liable to account only for those rents actually received.
 
19.          FUTURE ADVANCES.  This Mortgage shall secure such future advances
as may be made by Mortgagee, at its sole and absolute discretion and for any
purpose, within twenty (20) years from the date of this Mortgage.  All such
future advances shall be secured to the same extent as if made on the date of
the execution of this Mortgage, and shall take priority as to third persons
without actual notice from the time this Mortgage is filed for record as
provided by law.  The total amount of indebtedness secured by this Mortgage may
decrease or increase from time to time, but the total unpaid balance so secured
at any one time shall not exceed two (2) times the principal sum secured herein,
plus interest and any disbursements made for the payment of taxes, levies or
insurance on the Mortgaged Property, with interest on those
disbursements.  Nothing herein shall require Mortgagee to make any such future
advance.
 
20.          RELEASE. Upon payment of all sums secured by this Mortgage,
Mortgagee shall satisfy this Mortgage without charge to Mortgagor. Mortgagor
shall pay all costs of recordation, of such satisfaction.
 
21.          ATTORNEY’S FEES. If Mortgagee becomes a party to any suit or
proceeding (including, without limitation, appellate and bankruptcy proceedings)
affecting the Mortgaged Property or title thereto, the lien created by this
Mortgage or Mortgagee’s interest therein, or if Mortgagee has engaged counsel to
prepare or review the Note, or if Mortgagee engages counsel to collect any of
the indebtedness herein secured or to enforce performance of the agreements,
conditions, covenants, provisions or stipulations of this Mortgage, the Note or
other security documents, Mortgagee’s costs, expenses and reasonable counsel
fees, whether or not suit is instituted, shall be paid to Mortgagee by
Mortgagor, on demand, with interest at the then effective rate set forth in the
Note, and until paid they shall be deemed to be part of the indebtedness
evidenced by the Note and secured by this Mortgage. As used in this Mortgage and
in the Note, “attorney’s fees” shall include all actual and reasonable
attorney’s fees and disbursements incurred by Mortgagee in any collection or
enforcement action and in any related appellate proceeding or post-judgment
action.

 
9

--------------------------------------------------------------------------------

 
 
22.          HAZARDOUS WASTE.
 
(a)           “Hazardous Materials” shall mean any flammable explosives,
radioactive materials, hazardous wastes, toxic substances or related materials
and shall also mean, but shall not be limited to, substances defined as
“hazardous substances” in the Comprehensive Environmental Response, Compensation
and Liability Act of 1975, 49 U.S.C. Sections 1801-1812; the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Sections 6901-6987; and those
substances defined as “hazardous substances” in the Florida Hazardous Substances
Law, Sections 501.0651 - 501.121, Florida Statutes.
 
(b)           “Hazardous Materials Claims” shall mean:
 
(i)           any and all enforcement, cleanup, remedial removal or other
governmental or regulatory actions instituted, completed or threatened pursuant
to Hazardous Materials Laws;
 
(ii)           all claims made or threatened by any third party against the
Mortgagor or the Mortgaged Property relating to damage, contributions, cost
recovery compensation, loss, or injury resulting from any Hazardous Materials.
 
(c)           “Hazardous Materials Laws” shall mean any Federal, and as
applicable, State, or local laws, ordinances, or regulations relating to
Hazardous Materials.
 
(d)           Mortgagor covenants to keep and maintain the Mortgaged Property in
compliance with (and shall not cause or permit the Mortgaged Property to be in
violation of) any Federal, and as applicable, State or local laws, ordinances,
or regulations relating to industrial hygiene or to environmental conditions on,
under, or about the Mortgaged Property, including, but not limited to, soil and
underground conditions. Mortgagor shall not use, generate, manufacture, store,
or dispose of Hazardous Materials on the Mortgaged Property.
 
(e)           Mortgagor covenants to notify Mortgagee, in writing, of the nature
of any Hazardous Materials claims immediately upon their occurrence.
 
(f)           Mortgagor covenants to indemnify, and defend Mortgagee, its
directors, officers, employees, and agents from and against any and all claims,
damages, and liabilities arising in connection with the presence, use, storage,
disposal, or transport of any Hazardous Materials on, under, from, or about the
Mortgaged Property including, without limitation,
 
(i)           all foreseeable and all unforeseeable consequential damages
directly or indirectly arising out of the use, generation, storage, or disposal
of Hazardous Materials by Mortgagor or any prior owner or operator of the
Mortgaged Property;
 
(ii)           all costs of any required or necessary repair, cleanup, or
detoxification and the preparation of any closure or other required plans, to
the full extent that such action is attributable, directly or indirectly, to the
presence, use, generation, storage, release, threatened release, or disposal of
Hazardous Materials by any person on the Mortgaged Property. Mortgagor’s
obligation pursuant to the foregoing indemnity shall survive the repayment of
the loan amount.
 
(iii)           all attorneys’ fees and costs incurred by Mortgagee.
 
(g)           Mortgagee shall have the right to join in and participate in, as a
party if it so elects, any legal proceedings or actions initiated in connection
with any Hazardous Materials Claims, Mortgagee’s reasonable attorney’s fees and
costs in connection therewith shall be reimbursed by Mortgagor upon demand; all
such fees and costs shall be added to the indebtedness under the Mortgage and
shall be secured hereby.

 
10

--------------------------------------------------------------------------------

 
 
(h)           Mortgagor shall, at any time, and from time to time, within thirty
(30) days after notice and written demand by Mortgagee, deliver to Mortgagee a
written environmental evaluation of the Mortgaged Property, which evaluation
shall address matters as to whether the Mortgaged Property, or any part thereof,
has or is being used for the use, handling, storage, transportation, or disposal
of Hazardous Materials and if so, as to whether such use, handling, storage,
transportation, or disposal conforms to the requirements of Hazardous Materials
Laws. The evaluation shall be performed by an independent, recognized
environmental consulting firm of duly licensed registered engineers.
 
23.          REVOLVING LOAN ADVANCES.  Subject to paragraph 15(i) of this
Mortgage, advances made under the Note shall be in the form of a continual
revolving credit whereby advances may be made, repaid and readvanced from time
to time.  The Mortgagee shall maintain an account on its books (the “Loan
Account”), which shall evidence at all times the amount from time to time
outstanding under the Note.  This Mortgage secures the unpaid balances of any
advances and readvances made under the Note, this Mortgage, or any other Loan
Document.  All provisions of this Mortgage shall apply to readvances made
pursuant to the provisions of this Section.  Nothing herein contained shall
limit the amount secured by this Mortgage if such amount is increased by
advances made by Mortgagee as herein elsewhere provided.
 
24.          WAIVER OR RELEASE BY MORTGAGEE. Without affecting the liability of
Mortgagor or any other person (except any person expressly released in writing)
for payment of any indebtedness secured hereby or for performance of any
obligation contained herein, and without affecting the rights of Mortgagee with
respect to any security not expressly released in writing, Mortgagee may, at any
time, and from time to time, either before or after maturity of said Note, and
without notice or consent:
 
(a)           Release any person liable for payment of all or any part of the
indebtedness or for performance of any obligation;
 
(b)           Make any agreement extending the time or otherwise altering the
terms of payment of all or any part of the indebtedness, or modifying or waiving
any obligation, or subordinating, modifying or otherwise dealing with the lien
or charge hereof;
 
(c)           Exercise, or refrain from exercising, or waive any right Mortgagee
may have;
 
(d)           Accept additional security of any kind; and
 
(e)           Release or otherwise deal with any property, real or personal,
securing the indebtedness, including all or any part of the Mortgaged Property.
 
25.          SUBROGATION. Mortgagee shall be subrogated to the lien of any and
all prior encumbrances, liens, or charges paid and discharged from the proceeds
of the Note hereby secured, and even though such prior liens have been released
of record, the repayment of the Note shall be secured by such liens on the
portions of the Mortgaged Property affected thereby to the extent of such
payments, respectively.
 
26.          FINANCIAL CONDITION. At the option of Mortgagee, Mortgagor,
Guarantor(s), and any and all related entities, shall provide Mortgagee with
periodic statements of the operations of and the financial condition, as well as
tax returns, of Mortgagor, Guarantor(s), and any and all related entities,
prepared by a certified public accountant.

 
11

--------------------------------------------------------------------------------

 
 
27.          AUTHORITY TO TRANSACT BUSINESS. Mortgagor represents and warrants
that it is duly organized and is validly existing, in good standing under the
laws of the State of its formation, and is qualified to do business and is in
good standing in the State of Florida, with full power and authority to
consummate the loan contemplated hereby.
 
28.          WRITTEN APPROVAL OF CHANGE IN MANAGEMENT OR OWNERSHIP. Mortgagor
agrees that prior to any change in the management or ownership of the Mortgagor,
and/or key personnel, operating the Mortgaged Property, Mortgagor will review
said changes with Mortgagee and obtain prior written approval of said changes
from the Mortgagee.
 
29.          WAIVER OF JURY TRIAL.  THE UNDERSIGNED WAIVES THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, ANY ASPECT OF THE
TRANSACTION IN CONNECTION WITH WHICH THIS DOCUMENT IS BEING GIVEN OR ANY
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH SUCH TRANSACTION.  THIS WAIVER
IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY THE UNDERSIGNED AND THE
UNDERSIGNED ACKNOWLEDGES THAT NO ONE HAS MADE ANY REPRESENTATIONS OF FACT TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT.  THE UNDERSIGNED FURTHER ACKNOWLEDGES HAVING BEEN REPRESENTED IN
CONNECTION WITH THE TRANSACTION WITH RESPECT TO WHICH THIS DOCUMENT IS BEING
GIVEN AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED BY
THE UNDERSIGNED’S OWN FREE WILL, AND THAT THE UNDERSIGNED HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH SUCH COUNSEL.  THE UNDERSIGNED FURTHER
ACKNOWLEDGES HAVING READ AND UNDERSTOOD THE MEANING AND RAMIFICATIONS OF THIS
WAIVER PROVISION.
 
IN WITNESS WHEREOF, Mortgagor has executed this Mortgage.



Signed, Sealed and Delivered
 
MORTGAGOR:
in the presence of:
             
CITY NATIONAL BANK OF FLORIDA, a
First Witness Signature
 
a Florida banking corporation as Trustee
 
 
under its Land Trust #5003471, dated January 1, 1979
     
(Printed Name)
 
By:______________________________
   
Print Name:_______________________
   
Title:_____________________________
Second Witness Signature
       
FLORIDA GAMING CENTERS, INC., a
(Printed Name)
 
Florida corporation
         
By: _______________________________
   
W. BENNETT COLLETT, CEO


 
12

--------------------------------------------------------------------------------

 


STATE OF FLORIDA
)
 
) ss.:
COUNTY OF PALM BEACH
)



The foregoing instrument was acknowledged before me this ____ day of
_____________, 2009 by _________________________, as ____________________ of
CITY NATIONAL BANK OF FLORIDA, a Florida banking corporation as Trustee under
its Land Trust #5003471, dated January 1, 1979, who is personally known to me or
who produced _______________________ as identification and who did not take an
oath.
 
WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE.



____________________________________________ 
Notary Public
Printed Name:  _______________________________
Commission Expires:  _________________________

 
STATE OF FLORIDA
)
 
) ss.:
COUNTY OF PALM BEACH
)



The foregoing instrument was acknowledged before me this ____ day of
_____________, 2009 by W. BENNETT COLLETT, as CEO of FLORIDA GAMING CENTERS,
INC., a Florida corporation, who is personally known to me or who produced
_______________________ as identification and who did not take an oath.
 
WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE.



___________________________________________ 
Notary Public
Printed Name:  ______________________________
Commission Expires:  ________________________


 
13

--------------------------------------------------------------------------------

 

EXHIBIT “A”

 
14

--------------------------------------------------------------------------------

 